DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16-24 and 27-30 are pending in the current application.
Claims 27-30 are withdrawn from consideration in the current application.
Claims 16, 17, 20-23, 27, and 30 are amended in the current application.
Claims 1-15, 25, and 26 are canceled in the current application.

Response to Arguments
Applicant’s amendments and remarks filed on August 8, 2022 have been fully considered.
Applicant requests withdrawal of the objections to the drawings set forth in the previous office action.
The objections to the drawings set forth in the previous office action are withdrawn due to the filing of amended drawings.
Applicant requests withdrawal of the claim objections set forth in the previous office action.
The claim objections over claims 17, 20, 22, and 23 set forth in the previous office action are withdrawn due to the present claim amendments.
The claim objection over claim 21 is maintained and presented below, because all instances of an objected phrase were not uniformly and consistently amended.
Applicant requests withdrawal of the rejections under 35 USC 112(a) and 112(b) set forth in the previous office action.
The rejections under 35 USC 112(a) and 112(b) set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant requests reconsideration of the nonstatutory double patenting rejection in view of US 11036112 B2 set forth in the previous office action due to the present claim amendments.
The nonstatutory double patenting rejection in view of US 11036112 B2 is maintained and has been updated to reflect the present claim amendments.
Applicant argues that Miyachi alone or in combination with Bos does not disclose the semi-mesogen structures recited by newly amended claim 16, and it would also not have been obvious to one skilled in the art to apply Hisatsune to the teachings of Miyachi.
This is not persuasive for the following reasons.  Miyachi teaches Kerr effect materials 3 that include compounds having a mesogen core, where such compounds include compound (19) having an alkyl group -C5H11, a biphenyl mesogen core, and a -CN polar head group that completely satisfies the semi-mesogen compound of Formula II.  It would have been obvious to one of ordinary skill in the art to have selected from Miyachi’s finite disclosure (and detailed guidance pertaining to Kerr effect medium compositions) rod-shaped molecules and compounds having a mesogen core that render obvious the claimed rod-shaped molecules and semi-mesogens with a predictable and reasonable expectation of success (see MPEP 2143).
Furthermore, Hisatsune is also applied, and discloses a liquid crystal composition comprising optically active compounds having a mesogen core of a pyrimidin-ring and a phenyl ring, an alkyl tail group R, and a polar head group of -F (Hisatsune, [0006]-[0034]).  Hisatsune discloses optically active compounds having structures of (II-2-1) and (II-2-7) having R as an alkyl group of 1-10 carbon atoms and X as a -CF3 group, where these compounds establish a prima facie case of obviousness over Formula IV and Formula V of claim 1, respectively (Hisatsune, [0016]-[0029]).  Since Miyachi and Hisatsune both disclose display devices comprising compositions exhibiting an isotropic phase that transitions in response to an electrical field/voltage, it would have been obvious to one of ordinary skill in the art to have utilized mesogen core structures of a pyrimidin-ring and a phenyl ring with an alkyl tail group and a -F polar head group and/or to have utilized compounds having (II-2-1) and (II-2-7) structures within Miyachi’s Kerr effect materials to yield a display device that has small threshold voltage, excellent low temperature compatibility, excellent thermal stability, and excellent chemical stability (Hisatsune, [0008], [0028]-[0029]).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The references in the specification not listed on a proper information disclosure statement include: DE 555249-A (Pg 2); Zinth, W., Optics, Oldenbourg-Verlag, Munich, 2011 (Pg 2); DE 622368-A (Pg 2); NPL documents (Pg 3); WO 2004/046796-A1 (Pg 3); EP 1155355 B1 (Pg 5); DE 2828910 A1 (Pg 6); EP 1463970 B1 (Pg 7); NPL document (Pg 8); WO 2017/092877 A1 (Pg 11); NPL documents (Pgs 25-26); NPL documents (Pgs 29-30).

Claim Interpretations
Claim 17 recites the term “substantially.” The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention.  It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). See MPEP 2173.05(b) III D.  The specification as originally filed remains silent regarding a definition for the term “substantially.”  For the purposes of examination limitations preceded by the term “substantially” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.

Claim Objections
Claim 21 is objected to because of the following informalities:  claim 21 on lines 3-4 recites “the anisotropic network.”  This recitation is not consistent with the descriptive terminology of claim 16, claim 20, and claim 21 on lines 5-6.  For the purposes of consistency and uniformity, the claim should be amended to instead recite “the mesh anisotropic network.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 18, 20, and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11036112 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an electrically controllable optical element comprising a thin-film cell, a Kerr mixture, and an anisotropic polymer network.
Regarding Claims 16 and 18, US 11036112 B2 claims an electrically controllable optical element comprising a thin-film cell, where the thin-film cell comprises two spaced apart substrates each having inner surfaces having conductive layers applied, a Kerr mixture formed of dipolar, rod-shaped molecules and semi-mesogens as active components filled between the conductive layers, and an anisotropic polymer network formed of polymerized reactive mesogens (US 11036112 B2, Claims 1, 4).  US 11036112 B2 further teaches an orientation layer (optically effective surface profile) is arranged on the two conductive layers (US 11036112 B2, Claims 2, 3).  US 11036112 B2 claims the semi-mesogens are synthesized according to the guidance recited in US 11036112 B2 claim 7 (renders obvious Formula (I) and (II)) and claim 8 (renders obvious Formula (III)) (US 11036112 B2, Claims 6-8).  US 11036112 B2 further teaches the active components are isotropic without an electric field (US 11036112 B2, Claim 1).  US 11036112 B2 teaches application of voltage induces Kerr-effect orientation changes to optical properties of the optical element (US 11036112 B2, Claim 1), but remains silent regarding a specific change in “refractive index deviation.”  US 11036112 B2 claims a thin-film cell structure and Kerr mixture that appear identical to the thin-film cell structure and Kerr mixture of the present invention (Specification as originally filed, pages 11-12, 19).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112.01, I).  Therefore, US 11036112 B2’s electrically controllable optical element is considered to at least establish a prima facie case of obviousness over the claimed “refractive index deviation” when voltage is applied and adjusted.
Regarding Claim 20, US 11036112 B2 claims the two substrates are made of glass or polymer, the two conductive layers are ITO electrodes provided with an orientation layer, and the anisotropic polymer network is formed of an admixture of photo-initiators, aliphatic monomers, reactive mesogens, and UV irradiation (US 11036112 B2, Claim 2).  US 11036112 B2 claims application of voltage aligns rod-shaped molecules along field lines (US 11036112 B2, Claim 2).
Regarding Claim 22 and 23, US 11036112 B2 claims the dipolar, rod-shaped molecules are in the form of nanoclusters that achieve anisotropic orientation based on hydrogen bonds, ionic interactions, and pi-pi interactions of pyridine/acid or acid/acid (US 11036112 B2, Claims 4-5).  US 11036112 B2 remains silent regarding a specific “temperature dependence of the Kerr effect … is minimized above a clearing point.”  US 11036112 B2 claims a thin-film cell structure and Kerr mixture that appear identical to the thin-film cell structure and Kerr mixture of the present invention (Specification as originally filed, pages 11-12, 19).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112.01, I).  Therefore, US 11036112 B2’s electrically controllable optical element is considered to at least establish a prima facie case of obviousness over the claimed “temperature dependence of the Kerr effect … is minimized above a clearing point.”
Regarding Claim 24, US 11036112 B2 claims the semi-mesogens are formed as complexes in the Kerr mixture, wherein a temperature increase leads to weakening of non-covalent interactions such that complexes are partially degraded (US 11036112 B2, Claim 6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Miyachi et al. (US 2005/0185131 A1) in view of Hisatsune et al. (JPH 10231482 A, herein English machine translation utilized for all citations).
Regarding Claim 16, Miyachi teaches a display device (i.e., an electrically controllable optical element) having a cell comprising a pair of substrates 1/2, a pair of electrodes 4/5 (i.e., conductive layers) formed on inner surfaces of the pair of substrates 1/2, a material 3 (medium) of Kerr effect materials filled between the pair of electrodes 4/5, and alignment films 8/9 to provide alignment directions of molecules (i.e. orientation layers that induce an optically effective surface profile on the inner surfaces of the pair of substrates; see annotated Figure 18(a)) (Miyachi, [0035]-[0042], [0077]-[0099], [0182]-[0184], [0213]-[0221], Figs 1, 18(a), 18(b)).  Miyachi teaches the Kerr effect materials 3 exhibit isotropy when no electric filed is applied, and changes in degree of optical anisotropy in response to application and adjustment of voltage from an electric field to yield changes in refractive index (Miyachi, [0069]-[0070], [0108]-[0118], [0125]-[0128], [0227]-[0228], [0238]-[0240]).  Miyachi teaches the Kerr effect materials 3 comprise a liquid crystal mixture 12 and a photo-polymerized polymer chain alignment auxiliary material 11 of polymer networks (and may also form hydrogen bond networks) that promote molecule alignment (i.e., a photopolymerized polymer mesh anisotropic network formed between the pair of electrodes 4/5) (Miyachi, [0081]-[0099], [0134]-[0147], [0218]-[0241], [0297], [0324], [0366]-[0367]).  Miyachi teaches the Kerr effect materials 3 include various liquid crystal medium compositions that comprise high dielectric anisotropic rod-shaped molecules having multiple aromatic rings in a longitudinal axis that form temperature-dependent crystalline phases (Miyachi, [0081]-[0091], [0238]-[0366], compounds (1)-(6) and (19)-(32)).  The present invention identifies dipolar, rod-shaped molecules as having high dielectric anisotropy, high Kerr effect constant, and multiple aromatic rings in a longitudinal axis that form thermotropic (temperature-dependent) liquid crystalline structures (phases) (Specification as originally filed, Pg 17).  Therefore, Miyachi’s rod-shaped molecules are considered to establish a prima facie case of obviousness over the claimed dipolar, rod-shaped molecules as defined by the present specification (see MPEP 2112.01, I, see MPEP 2143).  Miyachi also teaches the Kerr effect materials 3 include compounds having a mesogen core, and discloses such compounds include compound (19) having an alkyl group -C5H11, a biphenyl mesogen core, and a -CN polar head group that completely satisfies the semi-mesogen compound of Formula II.  It would have been obvious to one of ordinary skill in the art to have selected from Miyachi’s finite disclosure (and detailed guidance pertaining to Kerr effect medium compositions) rod-shaped molecules and compounds having a mesogen core that render obvious the claimed rod-shaped molecules and semi-mesogens with a predictable and reasonable expectation of success (see MPEP 2143).

    PNG
    media_image1.png
    342
    643
    media_image1.png
    Greyscale

Miyachi – Figure 1

    PNG
    media_image2.png
    910
    613
    media_image2.png
    Greyscale

Miyachi – Figure 18(a) and 18(b)

    PNG
    media_image3.png
    70
    286
    media_image3.png
    Greyscale

Miyachi – Compound (19)
Miyachi teaches the Kerr effect materials 3 can be any medium that exhibits isotropy and achieves optical modulation when in response to an electrical field (Miyachi, [0238]-[0367]); but Miyachi remains silent regarding a compound having a mesogen core of a pyrimidin-ring and a phenyl ring, an alkyl tail group, and an R1 head group as defined by Formula III and remains silent regarding compounds as defined by Formula IV and Formula V.
Hisatsune, however, teaches a liquid crystal composition exhibiting a nematic-isotropic phase transition for low-voltage TFT display devices, where the liquid crystal composition can comprise liquid crystal and optically active compounds having a mesogen core of a pyrimidin-ring and a phenyl ring, an alkyl tail group R, and a polar head group of -F (Hisatsune, [0006]-[0034]).  Hisatsune also discloses optically active compounds having structures of (II-2-1) and (II-2-7) having R as an alkyl group of 1-10 carbon atoms and X as a -CF3 group, where these compounds establish a prima facie case of obviousness over Formula IV and Formula V of claim 1, respectively (Hisatsune, [0016]-[0029]).

    PNG
    media_image4.png
    123
    322
    media_image4.png
    Greyscale

Hisatsune – Compounds (I-3) and (I-4)

    PNG
    media_image5.png
    48
    443
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    74
    406
    media_image6.png
    Greyscale

Hisatsune – Compounds (II-2-1) and (II-2-7)
Since Miyachi and Hisatsune both disclose display devices comprising compositions exhibiting an isotropic phase that transitions in response to an electrical field/voltage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized mesogen core structures of a pyrimidin-ring and a phenyl ring with an alkyl tail group and a -F polar head group and/or to have utilized compounds having (II-2-1) and (II-2-7) structures within Miyachi’s Kerr effect materials to yield a display device that has small threshold voltage, excellent low temperature compatibility, excellent thermal stability, and excellent chemical stability as taught by Hisatsune (Hisatsune, [0008], [0028]-[0029]).
Regarding Claim 18, Miyachi teaches the pair of electrodes 4/5 (i.e., conductive layers) are formed on inner surfaces of the pair of substrates 1/2 and are arranged under the alignment films 8/9 (i.e. orientation layers that induce an optically effective surface profile on the inner surfaces of the pair of substrates; see annotated Figure 18(a)), respectively (Miyachi, [0035]-[0042], [0077]-[0099], [0213]-[0226], Figs 1, 18(a), 18(b)).
Regarding Claim 19, Miyachi teaches the pair of electrodes 4/5 (i.e., conductive layers) are formed on inner surfaces of the pair of substrates 1/2 and can be structured (Miyachi, [0070]-[0078], [0214]-[0216], [0230]-[0234], Figs 1, 8, 13, 21).
Regarding Claim 20, Miyachi teaches the pair of substrates 1/2 are glass, the pair of electrodes 4/5 (i.e., conductive layers) are indium tin oxide, and alignment films 8/9 (i.e. orientation layers) are provided on the electrodes (Miyachi, [0077]-[0080], [0213]-[0221], Figs 1).  Miyachi teaches the polymer network (mesh anisotropic polymer network) is formed by an admixture of photo-initiators, 2-ethylhexyl acrylate (aliphatic monomers), reactive mesogens, and UV irradiation, where upon application of voltage the Kerr effect liquid crystal material aligns with the electric field (Miyachi, [0081]-[0091], [0224]-[0227], [0276]-[0296], Figs 18(a)-18(b)).
Regarding Claim 22, Miyachi teaches the Kerr effect materials 3 include various liquid crystal medium compositions that comprise high dielectric anisotropic rod-shaped molecules having multiple aromatic rings in a longitudinal axis and molecules having a mesogen core (Miyachi, [0081]-[0091], [0238]-[0366], compounds (1)-(6) and (19)-(32)).  Miyachi teaches the Kerr effect materials 3 (that comprise the high dielectric anisotropic rod-shaped molecules having multiple aromatic rings in a longitudinal axis) can be formed in molecular agglomerations or clusters such that Kerr effect and orientational order are achievable (Miyachi, [0114], [0239], [0335]).  Miyachi’s clusters are formed at a molecular scale, and are therefore, considered to render obvious the claimed “nanoscale” term.  Miyachi also teaches that the addition of a chiral doping agent can enlarge the temperature dependence range of the Kerr effect materials for expressing optical isotropy (Miyachi, [0335]).
Regarding Claim 23, Miyachi teaches the Kerr effect materials 3 comprise a liquid crystal mixture 12, a photo-polymerized polymer chain alignment auxiliary material 11 of polymer networks, and may also form hydrogen bond networks that promotes molecule alignment of the liquid crystal mixture at a wider temperature range (Miyachi, [0035]-[0036], [0042], [0149]-[0154], [0218]-[0241], [0297], [0531]-[0541]).
Regarding Claim 24, Miyachi teaches Kerr effect materials 3 include compounds such as compound (19) having an alkyl group -C5H11, a biphenyl mesogen core, and a -CN polar head group that completely satisfies the semi-mesogen compound of claim 25 (Miyachi, [0081]-[0091], [0238]-[0366], [0395]-[0404], compounds (1)-(6), (19)-(32), (36)-(37)).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  Since Miyachi discloses semi-mesogens that completely satisfy semi-mesogens as described on 28-30 pages of the specification as originally filed (and claim 25) and Miyachi also discloses that the Kerr effect materials 3 can form micelles (complexes) from particle-particle interactions (Miyachi, [0163]-[0167], Figs 10-11), it would have been obvious to one of ordinary skill in the art that Miyachi’s Kerr effect materials would exhibit a weakening of particle-particle interactions with increasing temperature that at least partially degrades the aforementioned micelles (complexes) with a predictable and reasonable expectation of success (see MPEP 2143, see MPEP 2112.02, I).
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyachi et al. (US 2005/0185131 A1) in view of Hisatsune et al. (JPH 10231482 A, herein English machine translation utilized for all citations) as applied to claims 16 and 20 above, and further in view of Bos et al. (US 2011/0170039 A1).
Regarding Claim 17, Miyachi teaches the display device as discussed above for claim 16.  Miyachi teaches the alignment films 8/9 provide alignment directions of molecules (i.e. orientation layers that induce an optically effective surface profile on the inner surfaces of the pair of substrates; see annotated Figure 18(a)), and also teaches the photo-polymerized polymer chain alignment auxiliary material 11 forms polymer networks in the Kerr effect liquid crystal materials 3 that promote molecule alignment (Miyachi, [0035]-[0042], [0077]-[0099], [0137]-[0141], [0218]-[0221], [0366]-[0367], Figs 18(a), 18(b)).  Miyachi’s Figure 18(a) depicts that the aligned molecules 12 are formed of the same molecules 12 that are within the bulk of the Kerr effect materials 3, and therefore, are capable of exhibiting a substantially same refractive index (Miyachi, Fig 18(a)).
Miyachi remains silent regarding the optically effective surface profile on the inner surfaces being a stepped lens, a phase plate, or a surface grid formed of a material having a refractive index that is substantially the same as the material of the Kerr effect materials 3 without an electric field applied and having a changing refractive index with a voltage applied.
Bos, however, teaches a substantially similar display device 10 comprising a polymer stabilized liquid crystal layer 60/24 filled between two substrates 20/22 each having electrode layers 30/32 and alignment layers 50/50 (Bos, [0050]-[0057], Fig 1).  Bos teaches a pre-tilt angle of the alignment layers is formed by a photo-patterning (i.e. surface grid forming) process, and creates a pre-tilt angle of the polymer stabilized liquid crystals nearest the alignment layers when no electric field/voltage is applied that results in continuous head-on birefringence (index of refraction that is substantially the same) throughout the entire display device cell and that is also controllable with varying application of voltage (Bos, [0005]-[0013], [0050], [0054], [0062]-[0066]).

    PNG
    media_image7.png
    448
    618
    media_image7.png
    Greyscale

Bos - Figure 1
Since Miyachi and Bos both disclose similar liquid crystal display devices with alignment layers and polymer stabilized liquid crystal cells, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Miyachi’s alignment films and pre-tilt rubbing according to Bos’s photo-patterning (i.e. surface grid forming) process and guidance to yield a display device that can achieve any desired birefringence profile, exhibits very low light scattering, allows for control of tilt angle of liquid crystal molecules near substrates, and can achieve specified spatial distribution of pre-tilt angles in different areas of the cell as taught by Bos (Bos, [0003]-[0016], [0065]-[0066]).
Regarding Claim 21, Miyachi teaches the display device as discussed above for claim 20.  Miyachi teaches the alignment films 8/9 (i.e. orientation layers) can be vertical (homeotropic) alignment films that are formed with polyimides or polyamic acids (i.e. polymers formed from monomers having polymerizable groups) (Miyachi, [0137]-[0140]).  Miyachi further teaches the photo-polymerized polymer chain alignment auxiliary material 11 forms polymer networks in the Kerr effect liquid crystal materials 3 that promotes molecule alignment (Miyachi, [0035]-[0042], [0077]-[0099], [0137]-[0141], [0218]-[0221], [0366]-[0367], Figs 18(a), 18(b)).
Miyachi remains silent regarding the mesh anisotropic polymer network being covalently fixed to the inner surface of the first and second substrates.
Bos, however, teaches a substantially similar display device 10 comprising a polymer stabilized liquid crystal layer 60/24 filled between two substrates 20/22 each having electrode layers 30/32 and alignment layers 50/50 (Bos, [0050]-[0057], Fig 1).  Bos teaches the polymer stabilized materials form cross-linking (covalently bonded) polymer networks that are localized near (at the inner surfaces of) the substrates of the display device cell to stabilize pre-tilt and orientation of liquid crystals near the substrates; the Flory-Higgins theory is utilized to model/predict the phase separation of the polymer chains and monomers that takes place during polymerization that occurs mostly at the surfaces of the substrates (Bos, [0059]-[0074], [0081]-[0082]).
Since Miyachi and Bos both disclose similar liquid crystal display devices with alignment layers and polymer stabilized liquid crystal cells, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Miyachi’s photo-polymerized polymer chain alignment auxiliary material networks according to Bos’s process and Flory-Higgins theory guidance to yield a display device that achieves very low light scattering, provides high average inclination angles in the vicinity of the substrates, and can achieve formation of stable and uniform liquid crystalline planar structures at the substrates as taught by Bos (Bos, [0059]-[0061], [0074]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782